Citation Nr: 1235507	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-24 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979, with subsequent reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a left ankle disability and sarcoidosis.

The issues of entitlement to service connection for a left ankle disability and for sarcoidosis are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A March 1980 rating decision denied service connection for a left ankle disability.  The Veteran did not timely appeal that decision.

2.  The evidence received since the last final denial of the Veteran's left ankle claim is new, and is also material because it raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The March 1980 rating decision that denied the Veteran's claim for service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a left ankle disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A March 1980 rating decision denied service connection for a left ankle disability.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the March 1980 rating decision became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO did not address whether new and material was necessary to reopen a claim for service connection for a left ankle disability in its May 2008 rating decision, but instead denied the claim on the merits.  Nevertheless, as service connection was finally denied by a March 1980 rating decision, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in March 1980 consisted of service medical records from the Veteran's active service showing treatment for a left ankle injury in October 1976 sustained while playing basketball.  There was dull pain in the lateral malleolus and objective evidence of significant swelling and discoloration.  X-rays in November 1976 revealed no evidence of fracture, dislocation, or osseous abnormality, and soft tissues were unremarkable.  Thereafter, the Veteran received treatment in February 1979 for foot pain related to flat feet.  At that time, it was noted that the Veteran sprained his left ankle approximately one year prior, and that x-rays revealed an old fracture.  Separation examination in February 1979 was negative for complaints or clinical findings relating to the left ankle.  Based on the evidence then of record, the RO found that the evidence showed the Veteran's in-service left ankle injury to be acute and transitory and that the Veteran did not have a chronic left ankle condition.  Consequently, the claim was denied.

In support of his application to reopen his claim, the Veteran submitted private medical records showing treatment in October 2007 for left ankle complaints.  Specifically, the Veteran reported that he fractured his left ankle 30 years prior while playing basketball and had experienced difficulty ever since.  Imaging at that time revealed very slight varus configuration to the calcaneous in relation to the ankle joint and a small cortical spur posteriorly off the calcaneus, but no evidence of acute injury or notable arthritic findings.  A diagnosis was offered of previous ankle injury, hindfoot varus.  

The Board finds that the newly received clinical records, including the Veteran's lay statements therein indicating a continuity of left ankle symptoms since a left ankle injury 30 years prior, constitute evidence that is both new and material.  

The newly submitted evidence supports the Veteran's contentions that he currently has a left ankle disability that is attributable to his active service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence includes additional information, not previously of record, which tends to corroborate the Veteran's account of a current left ankle disability that is related to a left ankle injury sustained during active service.  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts and includes competent evidence suggesting a nexus between current left ankle complaints and active service.  The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is reopened. 


ORDER

New and material evidence having been submitted, the claim for service connection for a left ankle disability is reopened.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's service connection claims.

Regarding the left ankle, the Veteran asserts that he currently has a left ankle disability that is related to a left ankle injury in service.

Service medical records show treatment for a left ankle injury in October 1976 sustained while playing basketball.  There Veteran reported a dull pain in the area of the lateral malleolus, and the examiner noted objective evidence of swelling and discoloration.  However, x-rays in November 1976 revealed no evidence of fracture, dislocation, or osseous abnormality, and soft tissues were unremarkable.  Thereafter, the Veteran received treatment in February 1979 for foot pain related to flat feet.  At that time, it was noted that the Veteran had sprained his left ankle approximately one year prior, and that x-rays revealed an old fracture.  However, the Veteran's report of separation examination in February 1979 is negative for complaints related to the left ankle.  It is unclear from the separation examination report whether clinical evaluation was performed at that time.  

Reserve service medical records show that during reserve service examinations in September 1991, July 1993, and July 1998 the Veteran denied joint problems, and no clinical findings relating to the left ankle were found on examination.  Nor did the Veteran report left ankle or joint problems on annual certificates of physical condition dated in June 1992, April 1993, February 1994, January 1995, April 1996, July 1997, August 1998, December 1999, and December 2000.  Further, the Veteran denied painful joints on dental health questionnaires in January 1997, December 2000, and October 2002.  The Board acknowledges that the Veteran reported foot trouble during some of his periodic service examinations, however that foot trouble was specified as fungus of the toenails, onychomycosis, or foot arch pain.  The Veteran is already service-connected for flat feet.  The Board further notes that during a March 2000 service examination, the Veteran reported that he had sustained a minor fractured ankle while on active duty in 1979.  However, he otherwise reported that his health was very good, and clinical evaluation was negative for abnormalities of the lower extremities.

Post service medical records show that, in October 2007, the Veteran consulted with a private podiatrist for left ankle complaints.  At that time, he reported that he fractured his left ankle 30 years prior while playing basketball and had experienced difficulty ever since.  Imaging at that time revealed very slight varus configuration to the calcaneous in relation to the ankle joint and a small cortical spur posteriorly off the calcaneus, but no evidence of acute injury or notable arthritic findings.  A diagnosis was offered of previous ankle injury, hindfoot varus.  However, the podiatrist did not relate any current left ankle complaints to the Veteran's active service or his left ankle injury therein.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of any claimed left ankle disability.  In light of the evidence showing a left ankle injury in service, the foregoing clinical evidence showing recent left ankle complaints, and the Veteran's competent lay statements regarding a continuity of left ankle symptoms since service, it remains unclear to the Board whether the Veteran currently suffers from a left ankle disability that is related to his active service.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of the his left ankle claim. 

Next, turning to the Veteran's sarcoidosis claim, the Veteran claims that he has sarcoidosis that is related to exposures in service, including asbestos, formaldehyde, and lead paint.  In support of his claim, the Veteran has submitted lay statements from former shipmates attesting to exposure to asbestos and "red lead" paint in service.  Additionally, the Veteran submitted data sheets relating to asbestos, generally, and potential formaldehyde exposure from hydrographic charts (nautical charts) printed by the Defense Mapping Agency prior to August 1, 1993. 

Service personnel records show the Veteran's reserve service duties included those of a route/plot petty officer.  Specifically, they show that in 1984, the Veteran was responsible for plotting ship locations and selecting shipping routes.  Additionally, the Veteran served as a crew navigator during reserve service in 1992, during which time he was responsible for the safe navigation of his unit's craft.  Those reserve duties suggest that the Veteran may have used hydrographic charts.  Service personnel records also show that the Veteran's active service included duties as a quartermaster, which the RO has conceded had potentially minimal exposure to asbestos.

Service medical records are negative for complaints or clinical findings of sarcoidosis.  In July 1977, while seeking treatment for chest pain, it was noted that the Veteran's lungs were clear.  Also at that time, the Veteran denied working with toxic chemicals.  During separation examination in February 1979, there were no complaints relating to the lungs or sarcoidosis.

Service medical records from the Veteran's period of reserve service show treatment in March 1982 for complaints of a non-productive cough and a feeling of full lungs.  The Veteran reported that he smoked a few cigarettes a day near the end of the day but had just quit smoking recently.  Physical examination revealed congestion to the bronchi with wheezing at the lower lobes.  An assessment was made of bronchitis versus clinical pneumonitis.  

Post service medical records show that the Veteran sought VA treatment in January 1993 for a two-month history of a productive cough.  Chest x-ray at that time suggested a possible sarcoid, and clinical correlation was recommended, as was a CT scan of the chest if necessary.  In March 1993, the Veteran was referred for pulmonary function testing for a possible sarcoid.  However, no pulmonary function test results have been associated with the claims file.  Subsequent private medical records dated from October 1997 to January 2009 also show treatment for sarcoidosis, which appeared to be asymptomatic.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran has not yet been afforded a VA examination to determine the nature and etiology of any sarcoidosis.  In light of the evidence of potential exposures in service, the evidence showing respiratory problems shortly after release from active duty and during reserve service, and the evidence showing periodic treatment related to sarcoidosis since February 1993, it remains unclear to the Board whether the Veteran's sarcoidosis is related to any aspect of his active service or reserve service.  Accordingly, the Board finds it necessary to remand for a VA examination and etiological opinion to fairly decide the merits of the his claim for service connection for sarcoidosis.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Next, it appears that there may be outstanding service medical records from the Veteran's period of reserve service.  The Veteran has submitted medical records from his period of reserve service that are not contained in the service medical records that have been associated with the claims file, including a March 1982 treatment note showing treatment for respiratory problems.  Additionally, the February 1979 treatment record relating to treatment of the feet notes a history of an ankle sprain one year prior and refers to x-rays findings which are not of record.  Therefore, further efforts should be made on remand to ensure that the Veteran's complete service medical records from both his period of active service and his subsequent period of reserve service, have been obtained.

Additionally, it appears that there are outstanding VA medical records.  The record contains a January 1993 VA radiology report showing possible sarcoid, but there is no corresponding treatment record from that visit in the claims file.  Similarly, it appears that the Veteran was referred by VA for pulmonary function testing in March 1993, but no additional records relating to that treatment have been associated with the claims file.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it also appears that there are outstanding private medical records.  A September 2003 private radiology report refers to a prior January 2003 examination for which no record has been associated with the claims file.  Additionally, an October 1997 treatment note refers to a 1995 abnormal chest x-ray or CT scan showing possible sarcoid, and active problem list at that time included a diagnosis of sarcoidosis.  Similarly, a December 1999 private treatment note indicates that the Veteran was diagnosed with pulmonary sarcoidosis in the past.  However, there are no private records dated prior to October 1997 associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his respiratory disability, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, or any other appropriate service entity and request the Veteran's complete service medical records, to include medical records from his lengthy reserve service.

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Portland and any other VA Medical Center identified by the Veteran, dated from at least as early as January 1993.

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his left ankle or sarcoidosis, to include records from Kaiser Permanente since 1995.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current left ankle disability.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show treatment for a left ankle injury.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

a)  Diagnose any current left ankle disability.

b)  State whether it is it at least as likely as not (50 percent probability or greater) that any current left ankle disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service, including to the left ankle injury in October 1976.

5.  Then, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of any sarcoidosis.  The claims folder should be reviewed by the examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which are negative for complaints or clinical findings relating to sarcoidosis during active duty; reserve service medical record dated in March 1982 showing complaints related to the lungs and an assessment of bronchitis versus clinical pneumonitis; post-service medical records showing possible sarcoid in January 1993 and treatment for sarcoidosis thereafter; and, the data sheets submitted by the Veteran showing links between asbestos exposure, formaldehyde exposure, and respiratory problems.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

a)   Diagnose and identify any current pulmonary disability, to include whether a diagnosis of sarcoidosis is appropriate.

b)  State whether it is it at least as likely as not (50 percent probability or greater) that any current pulmonary disability, to include sarcoidosis, first manifested during active service, or is otherwise related to any aspect of the Veteran's active service or reserve service, to include claimed exposure to asbestos, lead paint, or formaldehyde during service.  

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


